                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA

In re                                                             Case No. 18-32904-WRS
                                                                  Chapter 13

MATTHEW THOMAS MERRY,

         Debtor.



                                 MEMORANDUM DECISION


         This Chapter 13 case came before the Court for hearing on November 7, 2019, on the

Debtor’s Motion to Approve Compromise and the Application to Approve Attorney’s Fees and

Expenses. (Docs. 40& 41). The Chapter 13 Trustee filed an objection to the motion. (Doc. 47).

For the reasons set forth below, the motion is granted, in part, and the application is approved as

filed.


                                              I. Facts


         The Debtor filed a petition in bankruptcy pursuant to Chapter 13 of the Bankruptcy Code

on October 12, 2018. (Doc. 1). The Debtor’s Schedules indicate that he had a claim arising out

of an automobile accident which took place in May of 2018, five months prior to filing bankruptcy.

The Debtor had hired counsel to pursue the accident claim, which has subsequently settled. The

Debtor now seeks approval for the settlement of the claim. (Doc. 40). The Chapter 13 Trustee

objects because the motion proposes to pay $2,600 of the settlement proceeds to Healthstar

Chiropractic. (Doc. 47). While the filings are lacking in detail in this regard, the Court finds that

the chiropractic expenses were incurred prior to the date of the petition. The Debtor’s confirmed

plan proposes zero payments to unsecured creditors. (Docs. 30 & 34).



  Case 18-32904       Doc 49     Filed 12/20/19 Entered 12/20/19 11:09:17             Desc Main
                                   Document     Page 1 of 3
                                              II. Law


                                         A. Jurisdiction


       This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. § 1334(b). This is a

core proceeding. 28 U.S.C. § 157(b)(2)(B). This is a final order.


                           B. The Claim of Healthstar Chiropractic


       The Trustee objects to payment in full of Healthstar’s unsecured claim, while other

unsecured claims are paid nothing. (Doc. 47). The general rule is that unsecured claims are treated

equally. See Raleigh v. Illinois Dept. of Rev., 530 U.S. 15, 24-25 120 S.Ct. 1951, 1957-58 (2000)

(discussing the rule of equality of claims and a bankruptcy court’s power to deviate); Matter of

E.A. Fretz Co., Inc., 565 F.2d 366, 375 (5th Cir. 1978) (stating “[t]hat ‘the theme of the Bankruptcy

Act is equality of distribution’ is a fundamental and long recognized principle”).

       Chapter 13 of the Bankruptcy Code has codified this principle. “[I]f the plan classifies

claims, [it] shall provide the same treatment for each claim within a particular class.” 11 U.S.C. §

1322(a)(3). There is an exception. 11 U.S.C. § 1322(b)(1) provides in relevant part, that


               (b) Subject to subsections (a) and (c) of this section, the plan may –

               (1) designate a class or classes of unsecured claims, as provided in
               section 1122 of this title, but may not discriminate unfairly against
               any class so designated. . . .


See In re Brown, 500 B.R. 255 (Bankr. S.D. Ga. 2013) (discussing the various tests for unfair

discrimination); In re Abaunza, 452 B.R. 866, 871-75 (Bankr. S.D. Fla. 2011) (same).




                                                 -2-


  Case 18-32904       Doc 49     Filed 12/20/19 Entered 12/20/19 11:09:17               Desc Main
                                   Document     Page 2 of 3
         As a pre-petition, unsecured debt, the Healthstar Chiropractic debt should receive the same

treatment under the plan as any of the Debtor’s other unsecured debt it held as of the filing of the

petition. In this case, no effort was made to show why the chiropractor should be favored over

other unsecured creditors and the Court is aware of none. For this reason, the Court will grant the

motion to approve the settlement, with the exception that the distribution should not be made to

Healthstar Chiropractic out of the settlement proceeds. The Court notes that, in this case, the net

proceeds of the settlement are to be paid to the Debtor because they are exempt funds. As such,

the Debtor is free to pay Healthstar Chiropractic from his exempt funds if he chooses to do so.


                                          III. Conclusion


         For the reasons stated, the Motion to Approve Settlement is granted, in part, on the terms

indicated and the Application to Approve Attorney Fees and Expenses is approved. The Court

will enter orders by way of separate documents.

         Done this 20th day of December, 2019.




                                                            William R. Sawyer
                                                            United States Bankruptcy Judge


c:       Debtor
         Charles E. Grainger, Attorney for Debtor
         Sabrina L. McKinney, Trustee
         Bankruptcy Administrator
         Tia M. Kennedy, Special Counsel




                                                 -3-


     Case 18-32904     Doc 49     Filed 12/20/19 Entered 12/20/19 11:09:17           Desc Main
                                    Document     Page 3 of 3
